Montgomery, Judge.
The plaintiff in error employed the defendant in error and her children as laborers upon his farm for the year 1870. In the autumn of that year, before the expiration of the time of service, he discharged her, as she testifies, and as the jury must have found. Whereupon, she sued out an execution against him, under section 1969 of the Code. He filed his counter-affidavit, and the sheriff returned the case to the Superior Court. When the case was called, plaintiff in error moved to dismiss the case and set aside the order, on the ground that plaintiff, in her affidavit for foreclosure, had not averred demand for payment upon the defendant, as required by section 1969. The Court overruled his motion and he excepted. The case went to trial and the verdict was for the defendant in error, the plaintiff below. Other exceptions were taken, which it is unnecessary .to notice. In accordance with the uniform rulings of this Court, holding that in these summary remedies, the requirements of the statute must be strictly complied with, we feel compelled to reverse the judgment of the Court below.